Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicant’s arguments on page 8, directed at the 112(b) rejection, the examiner respectfully withdraws the rejection in light of the amendments.
	Regarding the applicants arguments directed at the 103 rejection, the examiner respectfully agrees that the amendment overcomes the current rejection. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 15 are deemed to be allowable over the prior art as neither Collins et al. (US 6424828 B1) nor Hugot (US 20080280644A1) nor Kaplan (US 20110040974 A1) nor Fang (US 20180083935 A1) nor nor Schultz et al. (US 20100250929 A1) nor Ziv et al. (US 20200162539 A1) nor Mardikar (US 20140185806 A1) nor the combination teach or suggest the limitations of the independent claims.
More specifically:
(a)  None of the above recited art teach “receiving, at the email notification server, a first SMS message requesting email synchronization, wherein the first SMS message is sent from a mobile device in response to a failure of the mobile device to connect to the email notification server”.
(b)  Examiner interprets “wherein the first SMS message is sent from a mobile device in response to a failure of the mobile device to connect to the email notification”, according the MPEP section 2111.04, which recites “Claim scope is not limited by claim language that suggests is “sent from a mobile device in response to a failure of the mobile device to connect to the email notification server.”.
		(c) In light of interpreting the “wherein” statement to be a required, and is functionally argued and recited in the arguments, the claims are deemed to be allowable.

Collins teaches a method (Col 1 Lines 5-10 method) for synchronizing email, comprising: receiving, at an email notification server, an email associated with an email account of the user; ([Col 2 Lines 15-65] receiving an email from a user by the internet station (equivalent to server); Col 12 Lines 10-15; e-mail account) and sending the email to the mobile device in one or more SMS messages (Col 12 Lines 10-15; Col 13 Lines 15-25; transmitting the email to the receiver via sms messages) breaking the email into a plurality of chunks, (Col 3 lines 4-24; dividing the email into multiple parts each being less than the maximum allowable length) wherein sending the email comprises sending each of the plurality of chunks to the mobile device (Col 3 lines 4-43; dividing the email into multiple parts each being less than the maximum allowable length and transmitting to the user device the divided email) wherein each of the plurality of chunks comprises: a message identification that indicates an email message to which the chunk applies; (Col 6; the subject field (equivalent to message identification) is included in the sms messages), and a total number of chunks for the email message (Col 11 Lines 60-65; a notification message indicating the number of messages to follow;).

Hugot teaches [0015] It is also possible to use only the SMS channel for all sorts of messages by encapsulating all communications of the messaging client in SMS messages (the SMS channel being used as an underlying communication layer--other communication layers would be possible e.g. sending APDUs through a low level API, etc.). This solution however requires that the operator install a special server component (or an plug-in in the SMS gateway) in order to detect, for example with a special tag, an SMS which payload corresponds to the portable device messaging client communications, to extract the payload and to interpret it (e.g. to communicate the relevant data contained in the payload to external servers such as synchronization server or email servers, external servers being specified in the payload of the SMS).
The difference is that though Hugot teaches communicating emails through sms payloads, Hugot does not explicitly teach “wherein the first SMS message is sent from a mobile device in response to a failure of the mobile device to connect to the email notification”.
Kaplan teaches encrypting the received email; and sending the encrypted email (Fig 6, encrypting by the originating mail server the received email, and transmitting the encrypted email).
Fang teaches wherein the first SMS message is generated and encrypted by an email application executing on the mobile device (0025-0026; generating and encrypting messages to be transmitted).
Schultz teaches wherein the email notification server (another server) receives the email (email content) from an email server (the server) based on the email server confirming that the user identification and phone number match records for the user of the mobile device (Abstract; 0005; generating an authentication string, after verifying the number of the recipient provided by the sender is verified by matching the verification code and the phone number, and transmitting the verification code, the email, and the phone number to another server).

Mardikar teach wherein the first SMS comprises a public key to be used for encrypting the received email (0041; sending by the user an sms and the public key which is used for encrypting content).
The difference in that, not Kaplan, nor Fang, nor Schultz, nor Ziv, nor Mardikar, disclose “wherein the first SMS message is sent from a mobile device in response to a failure of the mobile device to connect to the email notification”. Further, the applicant’s arguments (see page 9) with regards to the lack of disclosure by Collins, Kaplan, Fang, Reding, Schultz, Ziv, and Mardikar references have been full considered and are found to be persuasive. 

In the examiners opinion it would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include a triggering message by a client device, to an email notification server, requesting email synchronization through sms, in response to being unable to connect to the email notification server. 

Therefore independent claims, 1, 8, and 15 are deemed to be allowable, and claims 2-7, 9-14, and 16-20 are deemed to be allowable in light of their dependency from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451